Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 1 of 28 PageID: 971




  KIPP & ALLEN, LLP
  By: Richard J. Allen, Jr. Esq. Attorney No. 023041981
  52 Chestnut Street
  P. O. Box 133
  Rutherford, New Jersey 07070
  (201) 933-3633
  Attorneys for Defendant New England Linen Supply Company, Inc.

                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
  _____________________________
                                :
  MICHAEL VICCHAIRELLI,         : Civil Action No.: 1:19-CV-12989 JHR-
                                : KMW
                                :
  Plaintiff,                    :               Civil Action
                                :
                v.              :        BRIEF IN SUPPORT OF
                                :    DEFENDANT’S MOTION FOR
                                :        SUMMARY JUDGMENT
  NEW ENGLAND LINEN             :
  SUPPLY COMPANY, INC.,         :          DOCUMENT FILED
                                :         ELECTRONICALLY
                                :
  Defendant.
  _____________________________


                                              TABLE OF CONTENTS

  TABLE OF AUTHORITIES .......................................................................................................... ii
  SUMMARY OF UNDISPUTED FACTS ...................................................................................... 2
     I.          STANDARD ON MOTION FOR SUMMARY JUDGMENT .................................... 7
     II.   PLAINTIFF’S CLAIM MUST FAIL, AS THE UNDISPUTED FACTS
     DEMONSTRATE THAT THE CONDITIONS PRECEDENT TO THE REPURCHASE OF
     PLAINTIFF’S SHARES WERE NOT SATISFIED, AS A RESULT OF PLAINTIFF’S OWN
     CRIMINAL CONDUCT. ............................................................................................................ 9
            a. The undisputed material facts demonstrate that repurchase of the Vicchairelli Stock
               was not “consistent with [NELS’s] own cash requirements.” .................................... 11

                                                                   i
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 2 of 28 PageID: 972




            b. It is inconceivable that NELS’s lenders would consent to the repurchase of Plaintiff’s
               shares, in light of Plaintiff’s criminal conduct and NELS’s precarious financial
               position........................................................................................................................ 14
     III.  SUMMARY JUDGMENT IN FAVOR OF NELS IS WARRANTED, AS
     PLAINTIFF’S CLAIM IS BARRED BY THE DOCTRINES OF UNCLEAN HANDS AND
     EQUITABLE FORFEITURE ................................................................................................... 18
            a. As Plaintiff is admittedly guilty of engaging in fraud in the course of his employment,
               and NELS was unaware of such conduct when entering into the Separation
               Agreement, Plaintiff’s claim must be barred by the doctrine of unclean hands. ........ 19
            b. Plaintiff’s claim should similarly be barred by the doctrine of equitable forfeiture, as
               Plaintiff engaged in a pattern of fraud from January 2012 through August 2014, and
               his compensation was effectively unearned during that time. .................................... 22


                                              TABLE OF AUTHORITIES
  Cases

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) .................................................................. 8
  Cameco, Inc. v. Gedicke, 157 N.J. 504 (1999) ............................................................................. 22
  Celotex Corp. v. Catrett, 477 U.S. 317 (1986) ............................................................................... 8
  First Atl. Leasing Corp. v. Tracey, 738 F. Supp. 863 (D.N.J. 1990) ............................................ 12
  Hageman v. 28 Glen Park Assoc., L.L.C., 402 N.J. Super. 43 (Ch. Div. 2008) ..................... 20, 21
  Jay Dad Assocs., L.L.C. v. C&G Mgmt. Corp.,
    2009 WL 17940 (N.J. Super. Ct. App. Div. Jan. 2, 2009) (unpublished) ........................... 19, 20
  Kaye v. Rosefielde, 223 N.J. 218 (2015) ...................................................................................... 22
  Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574 (1986) ............................. 7
  Mennen Co. v. Atl. Mut. Ins. Co.,
    1999 WL 33654297 (D.N.J. Oct. 26, 1999) (unreported) ........................................................... 8
  Moorestown Mgmt. v. Moorestown Bookshop, Inc., 104 N.J. Super. 250 (Ch. Div.1969) ........... 9
  Paramount Aviation Corp. v. Agusta, 178 F.3d 132 (3d Cir. 1999) ....................................... 19, 20
  Phibro Animal Health U.S., Inc. v. Cornerstone AG Prod.,
    2006 WL 2570839 (D.N.J. Sept. 5, 2006) (unreported), amended in part,
    2006 WL 3733022 (D.N.J. Dec. 18, 2006) (unreported), and aff'd, 271 F. App'x 214
    (3d Cir. 2008) (unpublished) ....................................................................................................... 7
  Reed Elsevier, Inc. v. Inherent.com, Inc.,
    2006 WL 3827414 (D.N.J. Dec. 27, 2006) (unreported) .......................................................... 13
  Robert Wood Johnson Univ. Hosp. at Hamilton, Inc. v. SMX Capital, Inc.,
    2013 WL 4510005 (D.N.J. Aug. 26, 2013) (unpublished)........................................................ 10
  Sansum v. Fioratti, 128 A.D.3d 420 (N.Y. App. Div. 2015) ........................................................ 21


                                                                        ii
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 3 of 28 PageID: 973




  Schweikert v. Baxter Healthcare Corp.,
    2015 WL 4578443 (D.N.J. July 29, 2015) (unreported) ........................................................... 14
  Sevenson Envtl. Servs., Inc. v. Diversified Royalty Corp.,
     2018 WL 5033750 (D.N.J. Oct. 16, 2018) (unreported) .................................................... 22, 23
  Starland v. Fusari, 2013 WL 12149123 (D.N.J. Nov. 15, 2013) (unpublished) ........................... 19
  State Farm Mutual Automobile Ins. Co. v. Anderson, 70 N.J. Super. 520 (App. Div. 1961) ........ 9
  Suburban Transfer Serv., Inc. v. Beech Holdings, Inc., 716 F.2d 220 (3d Cir. 1983) ................... 9
  Traisman v. Khmelnitsky, 2020 WL 2847751 (D.N.J. June 1, 2020) (unpublished) ................... 10
  Uddoh v. Selective Ins. Co. of Am.,
    2014 WL 7404540 (D.N.J. Dec. 29, 2014) (unreported) ............................................................ 8
  Watson v. City of Salem, 934 F. Supp. 643 (D.N.J. 1995) ....................................................... 9, 13
  Rules

  Fed. R. Civ. P. 56(a) ....................................................................................................................... 7
  Fed. R. Civ. P. 56(c) ....................................................................................................................... 7
  Fed. R. Civ. P. 56(d) ....................................................................................................................... 6




                                                                        iii
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 4 of 28 PageID: 974




        Defendant New England Linen Supply Company, Inc. (“NELS” or the

  “Company”) respectfully submits this Brief in support of its Motion for Summary

  Judgment. The undisputed material facts demonstrate that Plaintiff Michael

  Vicchairelli (“Plaintiff”) engaged in fraudulent conduct during his employment

  with NELS, embezzling company funds and taking steps to conceal his conduct, a

  crime for which he pled guilty and served a sentence of imprisonment. As NELS

  was unaware of such fraudulent conduct prior to Plaintiff’s termination, the parties

  entered into a Separation Agreement pursuant to which NELS agreed to use

  reasonable commercial efforts to repurchase certain stock owned by Plaintiff,

  subject to two conditions precedent: 1) to the extent consistent with NELS’s own

  cash requirements and 2) subject to the consent of third parties, to the extent

  required under NELS’s contractual agreements.1


  1
    Plaintiff filed his Verified Complaint (the “Complaint”) in this action in the
  Superior Court of New Jersey, Chancery Division/General Equity Part Gloucester
  County Division, seeking an order requiring NELS “to provide adequate
  compensation” to Plaintiff, “in exchange for plaintiff’s corporate stock.” Compl.
  (Apr. 23, 2019). NELS removed the matter to this Court on May 28, 2019, and
  filed an Answer to the Complaint and a Motion for Judgment on the Pleadings or
  in the Alternative for Summary Judgment. At a Motion Hearing conducted
  telephonically on March 2, 2020, the Court denied NELS’s motion without
  prejudice, and directed NELS to present an affidavit for Plaintiff to “review…and
  then determine…what legitimate discovery [Plaintiff] feel[s] would be necessary in
  order to satisfy the conditions that are being alleged…” Tr. at 41. The Court
  cautioned that any “discovery would be extremely limited to” the issues of “the
  conditions that would terminate the effort to have [NELS] buy back the stock,”
  specifically, the “cash requirements and the consent [of third parties] question.” Tr.
  at 30-34.
                                            1
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 5 of 28 PageID: 975




         Upon discovering Plaintiff’s criminal conduct – which caused NELS

  enormous financial harm – NELS received notices of default from its lenders,

  jeopardizing NELS’s lender relationships and placing NELS in a perilous financial

  situation. As paying $100,000.00 to repurchase Plaintiff’s stock was (and remains)

  inconsistent with NELS’s own cash requirements, and as there was virtually no

  chance that NELS’s lenders would consent to such repurchase under these

  circumstances, there is no legal or equitable basis to require NELS to repurchase

  Plaintiff’s stock. Accordingly, summary judgment is appropriate, as a matter of

  law.

                      SUMMARY OF UNDISPUTED FACTS

         The facts relevant to summary judgment are set forth in NELS’s Statement of

  Undisputed Material Facts (“SOF”). A concise summary follows.

         Plaintiff Michael Vicchairelli was hired as the Chairman and Chief

  Executive Officer of the NELS Entities (comprised of Defendant NELS and

  several related companies) in 2007. SOF ¶ 2. In connection with his employment,

  Plaintiff was offered the opportunity to invest in the business by purchasing stock

  of NELS Holdings, Inc. SOF ¶ 4. Accordingly, Plaintiff invested a total of

  $100,000 and in return received both preferred and common stock (the

  “Vicchairelli Stock”), memorialized in a Stock Purchase Agreement (“SPA”). SOF

  ¶ 5. In the event of termination of employment (for any reason), Section 3(a) of the


                                           2
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 6 of 28 PageID: 976




  SPA permits, but does not require, NELS Holdings to repurchase the Vicchairelli

  Stock. SOF ¶ 6 (“the Company may repurchase any or all Shares…”) (emphasis

  added).

        NELS terminated Plaintiff’s employment in July 2014. SOF ¶ 8. At the time

  of his termination, NELS was unaware of any fraud or wrongdoing of any kind by

  Plaintiff; accordingly, NELS offered Plaintiff a separation agreement that, among

  other provisions, provided that NELS would “use reasonable commercial efforts”

  to re-purchase the Vicchairelli Stock, subject to two (2) express conditions

  precedent:

               The Company agrees to use reasonable commercial
               efforts, to the extent consistent with its own cash
               requirements and subject to the consent of third parties
               to the extent required under the Company’s contractual
               agreements with such third parties, to acquire such
               shares in three equal installments…

  SOF ¶¶ 9-12 (emphasis added). Plaintiff signed the Separation Agreement on

  August 26, 2014. SOF ¶ 13.

        Shortly thereafter, in September 2014, NELS discovered that Plaintiff had

  engaged in a pattern of criminal conduct from January 2012 through August 2014,

  causing unauthorized payroll checks to be issued to himself and using the

  corporate American Express card for personal expenses, including gentleman’s

  lounges, escorts, auto repairs, and restaurants. SOF ¶¶ 19-21. Plaintiff admitted to

  such “improprieties” via a letter from his counsel dated September 9, 2014 – just
                                            3
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 7 of 28 PageID: 977




  days after he signed the Separation Agreement. SOF ¶ 18. Following an

  investigation by the United States Attorney for the District of New Jersey, Plaintiff

  was charged with “knowingly and intentionally devis[ing] a scheme and artifice to

  defraud [NELS],” and pled guilty to the federal crime of wire fraud, admitting that

  he defrauded NELS out of at least $245,000.00. SOF ¶¶ 22-23.2 The Court

  sentenced Plaintiff to six months’ imprisonment. SOF ¶ 24.

        Plaintiff’s fraud and embezzlement placed NELS in an unstable financial

  position, and caused the NELS Entities to default on various provisions of its

  lender agreements, jeopardizing the NELS Entities’ relationships with its lenders.

  SOF ¶ 25. At the time of Plaintiff’s termination, the NELS Entities had

  banking/lender relationships with three entities, each of which was subject to

  multiple financial and other covenants that the NELS Entities must satisfy. SOF ¶¶

  28, 37. In particular, each agreement set forth numerous events of default and

  provided the lender with various remedies in the event of default, including

  refusing to authorize any further payments to NELS, and/or calling the loans for

  full repayment. SOF ¶¶ 38-42. Further, these agreements required lender approval

  for various actions, including repurchasing any company stock. SOF ¶¶ 69-71.


  2
    It is undisputed that Plaintiff pled guilty to an Information charging him with
  causing NELS to suffer losses of “at least $245,000.” SOF ¶ 23. As demonstrated
  by Mr. Winneg’s affidavit, however, the direct financial harm suffered by NELS as
  a result of Plaintiff’s conduct was actually much greater than that ($420,533.00).
  See Winneg Aff. Ex. E.
                                            4
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 8 of 28 PageID: 978




        Near immediately following the disclosure of Plaintiff’s wrongful and illegal

  conduct, NELS informed its lenders that it had uncovered fraud and likely other

  wrongdoing by Plaintiff. SOF ¶¶ 50-51. In the months that followed, NELS was in

  frequent communications with its lenders, to ensure NELS was taking steps to

  secure the financial soundness of the NELS Entities, and two partners personally

  paid one lender a total of $51,300.00 to demonstrate personal support for the

  business. SOF ¶¶ 60-62. While the lenders reflected a willingness to work with

  NELS, the lenders also issued formal notices of default, reiterating the lenders’

  entitlement to exercise all rights and remedies available under the lender

  agreements. SOF ¶¶ 53-56. Such action would have forced the NELS Entities into

  bankruptcy. SOF ¶ 63.

        As NELS was in breach of multiple covenants with its lenders, and any one

  of the lenders could have refused to provide any further lending to the NELS

  Entities and/or immediately called the entire amount of the outstanding loans for

  full repayment, it is inconceivable that the three lenders would have approved a

  payment of $100,000 to the person who had just been identified as having

  perpetrated a crime upon NELS resulting in a perilous financial situation. SOF ¶¶

  72-75. Indeed, upon learning of Plaintiff’s conduct and its impact on NELS’s

  finances, NELS’s senior lender directed NELS not to make any interest payment to

  the junior lender until the defaults were addressed and remedied. SOF ¶ 57. In turn,


                                            5
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 9 of 28 PageID: 979




  John R. Strahley, then-relationship manager for NELS’s junior lender, Advantage

  Capital Connecticut Partners I, Limited Partnership (“Advantage”), affirms that,

  given NELS’s multiple levels of default, he would not have recommended that

  Advantage approve a payment of $100,000 to Plaintiff to repurchase his shares.

  SOF ¶ 75. Beyond this, payment of $100,000 to Plaintiff at a time when NELS

  could not even make interest payments on its various loans, in and of itself, was

  not consistent with NELS’s own cash requirements. SOF ¶¶ 66-68. This is fully

  reflected in the Affidavit of Robert Winneg, President of New England Capital

  Partners.3 Mr. Winneg’s Affidavit is fully supported by numerous exhibits,

  including the relevant agreements with and notices of default from NELS’s

  lenders, an itemization of direct costs incurred by NELS as a result of Plaintiff’s

  fraud, and other relevant documents from Plaintiff’s employment at NELS and

  subsequent criminal matter.

        At a hearing conducted on June 11, 2020, Plaintiff argued that he was

  entitled to additional discovery, Tr. at 10-11; however, the judge determined that it

  was appropriate for NELS to file a Motion for Summary Judgment.4


  3
   Mr. Winneg’s Affidavit, and the exhibits attached thereto, are included with
  NELS’s Statement of Undisputed Material Facts.
  4
    Plaintiff no doubt will respond that he “cannot present facts essential to justify
  [his] opposition” to the instant motion, see Fed. R. Civ. P. 56(d). The fact is that
  Plaintiff already had an opportunity to request discovery which would contradict
  the Winneg Affidavit and attached exhibits pertaining to the conditions precedent.
                                            6
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 10 of 28 PageID: 980




         I.     STANDARD ON MOTION FOR SUMMARY JUDGMENT

         Summary judgment must be granted where the moving party shows that the

   materials in the record demonstrate that there is “no genuine dispute as to any

   material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

   Civ. P. 56(a), (c). “[O]nce the moving party has properly supported its showing of

   no triable issue of fact and of an entitlement to judgment as a matter of law,” the

   burden shifts to the non-moving party. Phibro Animal Health U.S., Inc. v.

   Cornerstone AG Prod., 2006 WL 2570839, at *2 (D.N.J. Sept. 5, 2006)

   (unreported), amended in part, 2006 WL 3733022 (D.N.J. Dec. 18, 2006)

   (unreported), and aff’d, 271 F. App’x 214 (3d Cir. 2008) (unpublished), citing

   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-587

   (1986).

         The “mere existence of some alleged factual dispute between the parties will

   not defeat an otherwise properly supported motion for summary judgment; the


   By Order dated March 2, 2020, this Court ordered Plaintiff to file “a request for
   discovery centered on the issues set forth” in the Winneg Affidavit, namely,
   NELS’s cash requirements and the consent of third parties. ECF No. 39 (emphasis
   added). Plaintiff failed to identify any such focused discovery, instead submitting
   broad discovery requests unrelated to the facts presented in the Winneg Affidavit.
   At the status conference, Plaintiff argued that he was entitled to discovery to
   challenge the veracity of the Winneg Affidavit. Here, however, the Winneg
   affidavit is supported by multiple contemporaneous documents, including the loan
   documents themselves and the multiple notices of default, the key evidence
   supporting the pending motion for summary judgment. In short, no discovery is
   needed with respect to the conditions precedent.
                                             7
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 11 of 28 PageID: 981




   requirement is that there be no genuine issue of material fact.” Anderson v. Liberty

   Lobby, Inc., 477 U.S. 242, 247-248 (1986) (emphasis in original). “An issue

   involving a material fact is genuine ‘if the evidence is such that a reasonable jury

   could return a verdict for the nonmoving party.’” Mennen Co. v. Atl. Mut. Ins. Co.,

   1999 WL 33654297, at *2 (D.N.J. Oct. 26, 1999) (unreported) (citation omitted).

   Accordingly, “[f]actual disputes that are irrelevant or unnecessary will not be

   counted.” Anderson, 477 U.S. at 248.

         While the Court must consider all facts in the light most favorable to the

   non-moving party, Plaintiff “cannot rely on unsupported assertions, bare

   allegations, or speculation to defeat summary judgment.” Uddoh v. Selective Ins.

   Co. of Am., 2014 WL 7404540, at *3 (D.N.J. Dec. 29, 2014) (unreported)

   (citations omitted); see also Mennen Co., 1999 WL 33654297, at *2 (“the

   nonmoving party may not rest upon mere allegations or denials of its

   pleading…but must produce sufficient evidence to reasonably support a jury

   verdict in its favor”), citing Anderson, 477 U.S. at 248. Accordingly, Plaintiff

   “must do more than simply show that there is some metaphysical doubt as to the

   material facts.” Id. Rather, Plaintiff must “present evidence that a genuine issue of

   material fact compels a trial.” Uddoh, 2014 WL 7404540, at *3, citing Celotex

   Corp. v. Catrett, 477 U.S. 317, 323 (1986).




                                             8
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 12 of 28 PageID: 982




         II.    PLAINTIFF’S CLAIM MUST FAIL, AS THE UNDISPUTED
                FACTS DEMONSTRATE THAT THE CONDITIONS
                PRECEDENT TO THE REPURCHASE OF PLAINTIFF’S
                SHARES WERE NOT SATISFIED, AS A RESULT OF
                PLAINTIFF’S OWN CRIMINAL CONDUCT.

         “Under New Jersey law, parties to a contract ‘are at liberty to agree on one

   or more conditions precedent upon which their liability will depend.’” Watson v.

   City of Salem, 934 F. Supp. 643, 660 (D.N.J. 1995), citing State Farm Mutual

   Automobile Ins. Co. v. Anderson, 70 N.J. Super. 520, 527 (App. Div. 1961). “A

   condition precedent has been defined as a ‘fact or event occurring subsequently to

   the making of a valid contract and which must exist or occur before there is a right

   to immediate performance, before there is a breach of contract duty or before the

   usual judicial remedies are available.’” Id., citing Moorestown Mgmt. v.

   Moorestown Bookshop, Inc., 104 N.J. Super. 250, 262 (Ch. Div. 1969); Suburban

   Transfer Serv., Inc. v. Beech Holdings, Inc., 716 F.2d 220, 224-225, n.7 (3d Cir.

   1983) (where proper execution of note was a condition precedent to defendant’s

   obligation to pay off loan, the fact that the note was never executed precluded “any

   action…for enforcement of [defendant’s] obligation to repay,” and district court

   properly entered summary judgment in favor of defendant).

         Here, the Separation Agreement executed by Plaintiff in connection with his

   termination provided that NELS would use reasonable commercial efforts to




                                             9
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 13 of 28 PageID: 983




   acquire the Vicchairelli Stock, subject to two critical conditions precedent,

   specifically:

                   The Company agrees to use reasonable commercial
                   efforts, to the extent consistent with its own cash
                   requirements and subject to the consent of third parties to
                   the extent required under the Company’s contractual
                   agreements with such third parties, to acquire such shares
                   in three equal installments…

   SOF ¶¶ 10-12.5 Accordingly, both of these conditions must be satisfied.6




   5
    The Stock Purchase Agreement entered into between the parties at the
   commencement of Plaintiff’s employment did not require NELS to repurchase
   Plaintiff’s stock upon his termination. Rather, the SPA provided that NELS “may
   repurchase” the stock upon termination of employment, and that NELS’s
   “exercise of the Right to Repurchase is subject to any covenants or restrictions
   contained in any loan documents to which the Company or any subsidiary of the
   Company is a party.” SOF ¶ 6.
   6
     As previously presented to the Court, Plaintiff’s Complaint does not allege what
   commercially reasonable efforts NELS has made, or failed to make, regarding
   these conditions precedent, and NELS submits that summary judgment is
   warranted on that basis alone. Robert Wood Johnson Univ. Hosp. at Hamilton, Inc.
   v. SMX Capital, Inc., 2013 WL 4510005, at *2-4 (D.N.J. Aug. 26, 2013)
   (unpublished) (granting motion to dismiss breach of contract claim where plaintiff
   did not allege “how Defendant’s alleged failure to make commercially reasonable
   efforts to satisfy the conditions precedent constitutes a breach of contract because
   the parties’ rights and obligations under the Agreement never became binding
   since the conditions precedent were not satisfied,” and did not “allege what
   commercially reasonable efforts or steps, if any, Defendant made or failed to make
   regarding the conditions precedent”); Traisman v. Khmelnitsky, 2020 WL
   2847751, at *4-5 (D.N.J. June 1, 2020) (unpublished) (granting defendant’s motion
   to dismiss breach of contract claim where plaintiff did not contest that agreement
   “imposed conditions precedent to his right to relief, or that the complaint fails to
   plead compliance with them”).
                                               10
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 14 of 28 PageID: 984




         As demonstrated by NELS’s Statement of Undisputed Material Facts, and

   the attached affidavits and exhibits, the conditions precedent for repurchase of the

   Vicchairelli Stock, as set forth in the unambiguous Separation Agreement, have not

   been met. Plaintiff’s conduct in embezzling funds in the course of his employment

   jeopardized NELS’s relations with its lenders, causing NELS to default on its

   lender agreements and placing the company in a precarious financial position. SOF

   ¶ 25. Accordingly, there is no basis to require NELS to repurchase Plaintiff’s

   shares.

                a.    The undisputed material facts demonstrate that repurchase of
                      the Vicchairelli Stock was not “consistent with [NELS’s] own
                      cash requirements.”

         As conclusively established by the Winneg Affidavit, and the exhibits

   annexed thereto, the repurchase of the Vicchairelli Stock was not “consistent with

   [NELS’s] own cash requirements.” SOF ¶¶ 66-68. Notably, NELS’s financial

   situation had been adversely affected – to the brink of bankruptcy – due to

   Plaintiff’s own criminal conduct during the course of his employment. Shortly

   after Plaintiff’s termination, NELS discovered that Plaintiff had engaged in fraud

   and embezzlement of NELS’s funds from January 2012 through August 2014,

   including issuing himself unauthorized payroll checks and using the corporate

   credit card for hundreds of thousands of dollars of personal expenditures. SOF ¶¶

   20-21.


                                            11
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 15 of 28 PageID: 985




         Plaintiff’s criminal conduct placed NELS in a perilous financial position,

   and jeopardized the NELS Entities’ relationships with its lenders. SOF ¶ 25.

   Specifically, NELS’s Line of Credit worked in a manner similar to a checking

   account, with the lenders authorizing payment on a day-to-day basis on a formula

   based on collateral which in turn is based on accounts receivable and unused

   inventory. SOF ¶ 33. Plaintiff’s conduct caused the NELS Entities to default on

   various provisions of its lender agreements, which gave its lenders the right to

   decline to make further loans or issue Letters of Credit, and to declare all of

   NELS’s obligations as immediately due and payable. SOF ¶¶ 53-56. If either

   lender took such action it would have led to an immediate financial crisis and

   failure of the NELS Entities, that in turn could lead to near-immediate bankruptcy

   and the loss of employment for hundreds of individuals. SOF ¶ 63.

         In short, Plaintiff’s conduct forced the company into the financial position

   that resulted in default on multiple covenants of its lender agreements, and as a

   result, NELS had no ability to borrow cash to be used for the non-operating

   purpose of purchasing the Vicchairelli Stock. SOF ¶¶ 66-68. Accordingly,

   repurchase of the Vicchairelli Stock was not “consistent with [NELS’s] own cash

   requirements,” and, as this condition precedent was not satisfied, NELS did not

   breach the Separation Agreement, as a matter of law. See First Atl. Leasing Corp.

   v. Tracey, 738 F. Supp. 863, 867-868 (D.N.J. 1990) (granting summary judgment


                                             12
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 16 of 28 PageID: 986




   in favor of employer, where preamble provided that agreement would take effect

   “following the date of completion of the [employer’s] conversion” from a mutual

   association to a stock association, and there was “no genuine issue of material fact

   that a condition precedent to the validity of this employment contract never

   occurred”); see also Watson, 934 F. Supp. at 660 (granting summary judgment to

   defendants, where “Plaintiff’s successful completion of the background

   investigation was clearly a valid condition precedent to the creation of an

   enforceable contract” and there was “no dispute as to the fact that Plaintiff failed to

   successfully complete the background investigation”).

         Reed Elsevier, Inc. v. Inherent.com, Inc., 2006 WL 3827414, at *3 (D.N.J.

   Dec. 27, 2006) (unreported) is illustrative. In Reed, the parties executed a Letter

   Agreement regarding plaintiff’s “preliminary non-binding indication of interest” in

   acquiring defendant’s business. The agreement set forth “conditions precedent” to

   the potential purchase, including “completion of due diligence investigations.” Id.

   The plaintiff undertook the due diligence review, and subsequently advised

   defendant “that it no longer had any interest in moving forward with the proposed

   transaction.” Id. The court noted that plaintiff’s “stated dissatisfaction with its due

   diligence investigation and resultant decision to terminate the Letter Agreement

   fall squarely within the terms of the Letter Agreement.” Id. at *6. Accordingly, the

   court determined “that, as a matter of law, Defendant has failed to raise any


                                              13
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 17 of 28 PageID: 987




   genuine issue of material fact related to whether [plaintiff] breached the Letter

   Agreement,” as plaintiff’s “decision to terminate the Letter Agreement…did not

   constitute a breach.” Id.

         Similarly here, the undisputed material facts reflect that Plaintiff’s conduct

   caused NELS enormous financial harm resulting in default on each of its loan

   agreements; accordingly, there can be no genuine dispute that the repurchase of

   Plaintiff’s shares, at a cost of $100,000.00, was not “consistent with [NELS’s] own

   cash requirements.” SOF ¶¶ 25, 66-68. As this unambiguous condition precedent to

   the repurchase was not satisfied, Plaintiff cannot demonstrate, as a matter of law,

   that NELS breached the Separation Agreement. See, e.g., Schweikert v. Baxter

   Healthcare Corp., 2015 WL 4578443, at *10-12 (D.N.J. July 29, 2015)

   (unreported) (granting summary judgment because bonus agreement’s language

   was “unambiguous in creating a condition precedent that Plaintiff remain

   a…employee” until a certain date to be eligible for bonus, such that defendants did

   not breach the agreement in refusing to pay plaintiff the bonus due to plaintiff’s

   earlier involuntary termination).

                b.     It is inconceivable that NELS’s lenders would consent to the
                       repurchase of Plaintiff’s shares, in light of Plaintiff’s criminal
                       conduct and NELS’s precarious financial position.

         In addition, the Separation Agreement expressly provided that any

   repurchase of the Vicchairelli Stock was “subject to the consent of third parties to


                                             14
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 18 of 28 PageID: 988




   the extent required under the Company’s contractual agreements with such third

   parties…” SOF ¶ 12. Given Plaintiff’s fraud and embezzlement, it was

   unthinkable that NELS could obtain the consent of its lenders to repurchase the

   Vicchairelli Stock and, in fact, the relationship manager for one lender has

   affirmed that he would not have recommended approval of such repurchase. SOF

   ¶¶ 69-5.

         As more fully set forth in NELS’s Statement of Facts, the NELS Entities had

   banking/lender relationships with several entities at the time of Plaintiff’s

   termination, including a Line of Credit with Rockland Trust Company

   (“Rockland”), term loans with Advantage, and a lender relationship with Ironwood

   Mezzanine Fund LP (“Ironwood”) (collectively, the “Lenders”). SOF ¶¶ 28-32.

         NELS’s contractual agreements with these third parties required very

   specific Lender approval for various actions. SOF ¶¶ 69-71. In particular, Section

   15(i) of the Rockland Agreement prohibits NELS from purchasing or otherwise

   acquiring, “directly or indirectly, any such equity capital, securities or

   instruments…except as expressly permitted pursuant to the Intercreditor

   Agreement.” SOF ¶ 70. The Advantage Agreement similarly limits NELS’s ability

   to “repurchase any of its Stock…or make any distribution or pay any indebtedness

   owing by it to any of its members, Obligors, Affiliates, or other holders of Stock in




                                              15
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 19 of 28 PageID: 989




   Borrower.” SOF ¶ 71. Each of these contractual provisions would be implicated by

   NELS’s repurchase of the Vicchairelli Stock.

         However, Plaintiff’s embezzlement of Company funds caused NELS to be in

   breach of multiple covenants with all three of its Lenders. SOF ¶ 72. NELS

   informed its Lenders of the fraud and other wrongdoing by Plaintiff as soon as it

   was discovered, including the excess compensation payments that Plaintiff made to

   himself without authorization and the fraudulent American Express charges made

   by Plaintiff. SOF ¶ 52.

         While NELS’s Lenders reflected a willingness to work with NELS, each

   Lender issued a Notice of Default, reflecting that the Lender was “entitled to

   immediately and without further notice exercise any or all of the rights and

   remedies available to it under the Loan Agreement, under the ancillary loan

   documents and under applicable law.” SOF ¶¶ 53-56.7 Most importantly, any one

   of the Lenders could have refused to provide any further lending to the NELS

   Entities and/or immediately called the entire amount of the outstanding loans for

   full repayment due to NELS’s default. Id.




   7
    Unbeknownst to NELS, the company was already in default under the Advantage
   and Rockland Agreements as of August 2014, as Plaintiff had failed to timely
   make the interest payment to Advantage (in the amount of $51,300) due on July
   15, 2014. SOF ¶ 46. NELS did not learn of Plaintiff’s failure to make this payment
   until shortly before Plaintiff’s termination. SOF ¶ 47.
                                            16
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 20 of 28 PageID: 990




         Given NELS’s default, it is unthinkable that the Lenders would have

   approved a payment of $100,000 to Plaintiff, as “required under the Company’s

   contractual agreements” with its Lenders, the second of the two conditions

   precedent under the Separation Agreement. SOF ¶¶ 72-75. In fact, upon learning of

   Plaintiff’s conduct and its impact on NELS’s finances, Rockland (the senior

   lender) directed NELS not to make any interest payment to Advantage (the junior

   lender) until the defaults with Rockland were addressed and remedied. SOF ¶ 57.

   This resulted in no further interest payments to Advantage for the months of

   August, September and October of 2014 and, as a result, certain partners of the

   NELS Entities personally paid Advantage $51,300.00, at Advantage’s request, to

   demonstrate personal support for the business. SOF ¶¶ 57-61.

         During this period of time, NELS was in frequent contact with the primary

   relationship manager for Advantage regarding the investigation into Plaintiff’s

   wrongdoing and the steps being taken to ensure NELS’s financial soundness. SOF

   ¶ 62. As more fully set forth in the affidavit of Mr. Winneg – who is the lead

   liaison for all banking/lender relationships for the NELS Entities – trust between

   the lender and the owners/principals of NELS is vital to the Lender relationships,

   and constant and transparent communication is required. SOF ¶¶ 26, 34-35. While

   Mr. Winneg did not ask the literal question to the Lenders whether NELS Holdings

   could spend $100,000 for purchase of the shares, he had detailed to the Lenders the


                                            17
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 21 of 28 PageID: 991




   fraud and other wrongdoing that had been perpetuated by Plaintiff, which resulted

   in the multiple levels of default. SOF ¶ 74. Given this, and the fact that NELS

   could not even make interest payments on its various loans, it was unthinkable that

   all three lenders would consent to the repurchase of Plaintiff’s shares. As reflected

   in the Affidavit of John Strahley, the primary manager for Advantage’s lender

   relationship with NELS at that time, he would not have recommended that

   Advantage approve a $100,000 payment from NELS to Plaintiff for such

   repurchase. SOF ¶ 75. Accordingly, as it is inconceivable that the Lenders would

   have authorized payment of $100,000 for the equity, a condition precedent for that

   action, summary judgment must be granted in NELS’s favor of as a matter of law.

         III.   SUMMARY JUDGMENT IN FAVOR OF NELS IS
                WARRANTED, AS PLAINTIFF’S CLAIM IS BARRED BY
                THE DOCTRINES OF UNCLEAN HANDS AND EQUITABLE
                FORFEITURE.

         Beyond and without regard to whether the conditions precedent to the

   repurchase of the Vicchairelli Stock were satisfied, Plaintiff is barred from seeking

   to enforce any obligation for NELS to repurchase the shares because of Plaintiff’s

   own conduct. Plaintiff admittedly engaged in criminal conduct in embezzling

   NELS’s funds during his employment, and taking deliberate steps to conceal such

   conduct from NELS. SOF ¶¶ 22-24. Accordingly, Plaintiff’s claim seeking an

   order requiring NELS to repurchase the Vicchairelli Stock must be barred by the

   doctrines of unclean hands and equitable forfeiture.
                                             18
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 22 of 28 PageID: 992




                a.     As Plaintiff is admittedly guilty of engaging in fraud in the
                       course of his employment, and NELS was unaware of such
                       conduct when entering into the Separation Agreement,
                       Plaintiff’s claim must be barred by the doctrine of unclean
                       hands.

         “It is axiomatic under the doctrine of unclean hands that he who comes into

   equity must come with clean hands,” and a “court should not grant equitable relief

   to a party who is a wrongdoer with respect to the subject matter of the suit.” Jay

   Dad Assocs., L.L.C. v. C&G Mgmt. Corp., 2009 WL 17940, at *10 (N.J. Super.

   Ct. App. Div. Jan. 2, 2009) (unpublished) (internal citations, quotation marks, and

   brackets omitted). The doctrine of unclean hands will deny equitable relief “when

   the party seeking relief is guilty of fraud, unconscionable conduct, or bad faith

   directly related to the matter at issue that injures the other party and affects the

   balance of equities.” Paramount Aviation Corp. v. Agusta, 178 F.3d 132, 147 n.12

   (3d Cir. 1999) (internal citation and quotation marks omitted); see also Starland v.

   Fusari, 2013 WL 12149123, at *2 (D.N.J. Nov. 15, 2013) (unpublished) (the fact

   that a plaintiff “seeks money damages is, in itself, no reason to bar [defendant]

   from pursuing [the] equitable defense of unclean hands with respect to [plaintiff’s]

   equitable claims…”) (citations omitted).

         Notably, “one’s misconduct need not necessarily have been of such a nature

   as to be punishable as a crime to invoke the doctrine of unclean hands.” See, e.g.,

   Hageman v. 28 Glen Park Assoc., L.L.C., 402 N.J. Super. 43, 45, 952 A.2d 533,


                                              19
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 23 of 28 PageID: 993




   534 (Ch. Div. 2008) (plaintiff’s numerous false statements in prior foreclosure

   action barred plaintiff’s allegation that defendants engaged in fraudulent

   foreclosure scam) (internal citation and quotation marks omitted); Jay Dad

   Assocs., L.L.C., 2009 WL 17940, at *9-10 (court “denied plaintiff the equitable

   relief of specific performance due to its unclean hands” in “proposing a tenant in

   bankruptcy to the ultimate financial detriment of defendant”). Here, the undisputed

   facts establish that Plaintiff defrauded NELS by using the corporate credit card to

   charge hundreds of thousands of dollars for personal expenditures, and issuing

   unauthorized paychecks to himself. SOF ¶¶ 20-21. Plaintiff’s conduct resulted in a

   criminal conviction and sentence of imprisonment, and caused each of NELS’s

   lenders to issue a notice of default. SOF ¶¶ 22-24.

         Moreover, Plaintiff’s fraudulent and criminal conduct is “directly related to

   the matter at issue” in this action – NELS’s obligations pursuant to the Separation

   Agreement executed in connection with Plaintiff’s termination. Paramount

   Aviation Corp., 178 F.3d at 147 n.12 (internal citation and quotation marks

   omitted). NELS decided to terminate Plaintiff’s employment in 2014 and, as NELS

   was unaware of fraud or wrongdoing of any kind by Plaintiff at that time, NELS

   offered Plaintiff the Separation Agreement at issue in this case, agreeing to use

   reasonable commercial efforts to repurchase the Vicchairelli Stock, subject to the

   conditions precedent. SOF ¶¶ 8-12.


                                            20
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 24 of 28 PageID: 994




         Under these circumstances, application of the doctrine of unclean hands is

   clearly warranted to bar Plaintiff from seeking to recover $100,000 from the

   company he intentionally defrauded for a sum far in excess of that amount.

   Notably, Plaintiff – through counsel – initially admitted to “certain improprieties

   regarding activities he was involved in during his employment” by letter dated

   September 9, 2014 – just days after Plaintiff signed the Separation Agreement on

   August 26, 2014. SOF ¶¶ 13, 18. Accordingly, NELS respectfully requests that this

   Court enter summary judgment in its favor, due to Plaintiff’s indisputably unclean

   hands in engaging in fraudulent conduct during the course of his employment and

   concealing the same from NELS until after the Separation Agreement was

   executed. See, e.g., Sansum v. Fioratti, 128 A.D.3d 420, 420-421 (N.Y. App. Div.

   2015) (plaintiff’s claim for equitable relief “should have been dismissed under the

   doctrine of unclean hands” where plaintiff pled guilty to embezzling from his

   employer); Hageman, 402 N.J. Super. at 49-56 (noting that it “is not typical for a

   miscreant of the likes of plaintiff to have the audacity to seek affirmative relief

   from a court of equity,” and dismissing plaintiff’s complaint where permitting

   plaintiff “the potential for recovery would also reward him for his prior deceitful

   and fraudulent behavior”).




                                             21
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 25 of 28 PageID: 995




                b.    Plaintiff’s claim should similarly be barred by the doctrine of
                      equitable forfeiture, as Plaintiff engaged in a pattern of fraud
                      from January 2012 through August 2014, and his compensation
                      was effectively unearned during that time.

         NELS further submits that Plaintiff’s claim should be barred by the doctrine

   of equitable forfeiture. “Employees who defraud their employers…run the risk

   of…forfeiture of the right to compensation, and other legal and equitable

   remedies.” Cameco, Inc. v. Gedicke, 157 N.J. 504, 519-522, 724 A.2d 783, 790-

   791 (1999) (“in addition to more traditional damages, an employer may seek

   forfeiture of its employee’s compensation” when the employee has breached his

   duty of loyalty). “The remedy [of forfeiture] is substantially rooted in the notion

   that compensation during a period in which the employee is disloyal is, in effect,

   unearned.” Kaye v. Rosefielde, 223 N.J. 218, 222-233, 121 A.3d 862, 865-871

   (2015) (“a trial court may order disgorgement of an employee’s compensation as a

   remedy for a breach of loyalty in an appropriate case”). This remedy is plainly

   appropriate in this case, given Plaintiff’s egregious criminal conduct during the

   course of his employment.

         In Sevenson Envtl. Servs., Inc. v. Diversified Royalty Corp., for example,

   the employer argued that the employee stole in the course of his employment as

   project manager, writing unauthorized checks to himself and withdrawing more

   cash than needed to pay per diems. 2018 WL 5033750, at *1-3 (D.N.J. Oct. 16,

   2018) (unreported) (deeming movant’s material facts as undisputed where motion
                                             22
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 26 of 28 PageID: 996




   was unopposed). The thefts were not discovered until after the employee’s

   termination. Id. The employer moved for summary judgment on its breach of

   fiduciary duty claim, arguing that the employee’s “breaches were so egregious that

   the equitable remedy of wage disgorgement is warranted.” Id. at *3.

         The court noted that loyalty consists of “certain very basic and common

   sense obligations,” including “the duty to refrain from repeatedly stealing from the

   employer over the course of several years.” Id. at *3. The court considered the fact

   that defendant was “a supervisory employee in which [the employer] entrusted

   great responsibility,” and was “very well compensated.” Id. Further, the court

   acknowledged that defendant “was repeatedly disloyal over the span of at least

   seven years,” and took certain steps “to hide his thefts – including falsifying

   business records,” causing financial losses “which must have adversely affected

   [the employer’s] business.” Id. at *3-4. Accordingly, the court granted the

   employer’s “Motion for Summary Judgment as to the breach of fiduciary duty

   claim, and the attendant claim for equitable disgorgement of compensation.” Id. at

   *4.

         A similar result should be reached here. Plaintiff was “very well

   compensated” and was entrusted with significant responsibility as the Chairman

   and Chief Executive Officer of the NELS Entities. SOF ¶ 2. Plaintiff not only stole

   from NELS over a period of several years, but took numerous steps to conceal such


                                             23
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 27 of 28 PageID: 997




   theft from NELS until after the termination of his employment. SOF ¶ 22.

   Plaintiff’s criminal conduct – for which he pled guilty and served a period of

   imprisonment – had disastrous financial consequences for NELS, causing NELS to

   default on its Lender Agreements and risking complete failure of the NELS

   Entities. SOF ¶¶ 23-25, 66, 74. Accordingly, Plaintiff’s claim should be barred by

   the doctrine of equitable forfeiture.

                                           Respectfully submitted,

                                           ________________________________
   Dated July 14, 2020                     Richard J. Allen, Jr.
                                           KIPP & ALLEN, L.L.P.
                                           52 Chestnut Street
                                           Rutherford, New Jersey 07070
                                           Telephone: (201) 933-3633
                                           E-Mail: rallen@kippallenlaw.com

                                           Kenneth M. Bello (admitted pro hac vice)
                                           BELLO WELSH LLP
                                           125 Summer Street, Suite 1200
                                           Boston, Massachusetts 02110
                                           Tel: (617) 247-4100
                                           Fax: (617) 247-4125
                                           E-mail: kbello@bellowelsh.com

                                           Attorneys for Defendant
                                           NEW ENGLAND LINEN SUPPLY
                                           COMPANY, INC.




                                             24
Case 1:19-cv-12989-JHR-KMW Document 53-19 Filed 07/14/20 Page 28 of 28 PageID: 998




                            CERTIFICATE OF SERVICE

         I, Richard J. Allen, Jr., Esq., certify that I am the attorney for the Defendant

   in the within action, and that on this date I did cause a true and correct copy of the

   following documents: Defendant’s Brief in Support of Motion for Summary

   Judgment to be filed electronically with the Court, and to be served concurrently

   via ECF upon counsel for Plaintiff as follows:

                                Marc A. Lario, Esq.
                          MARC A. LARIO & ASSOCIATES
                             89 North Haddon Avenue
                           Haddonfield, New Jersey 08033
                               Attorney for Plaintiff

         I declare under penalty of perjury that the foregoing is true and correct.


                                                  _____________________________
                                                  Richard J. Allen, Jr.

   July 14, 2020




                                             25
